Citation Nr: 0900954	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefit sought 
on appeal.

The veteran filed for service connection for sleep apnea in 
April 2005.  The RO denied the claim in a July 2005 rating 
decision, and subsequent to additional evidence being 
submitted, again denied the claim in a September 2005 rating 
decision.  The veteran filed a January 2006 notice of 
disagreement.  In response, the RO issued a May 2006 
statement of the case.  The veteran and his representative 
filed documents in June 2006.  The RO appears to have 
considered these documents to constitute a substantive 
appeal.  See 38 C.F.R. § 20.202.  The Board will not disturb 
this determination.  It is pertinent to note that VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).

The claims file contains documents out of chronological 
order.  The claims file contains copies of a December 2004 
Board decision and a March 2004 order from the United States 
Court of Appeals for Veterans Claims (Court) vacating a May 
2003 Board decision.  The Board notes that the May 2003 Board 
decision also remanded a claim for entitlement to annual 
clothing allowance for the scheduling of a Board hearing.  
There is no evidence in the claims file that this hearing has 
been scheduled at this time or that this claim was otherwise 
resolved.  While this claim has not been recertified to the 
Board, the matter is referred to the RO for any appropriate 
action. 

The Board also notes that multiple documents, dated prior to 
the December 2004 Board decision, were in Spanish.  The 
record contains translations into English of evidence.  





FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The evidence contains competent evidence of a current 
diagnosis of sleep apnea; there is no evidence of a link to 
service, or any incident or service, and neither the veteran 
nor his representative has asserted such a specific link.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in May 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2005 VCAA letter noted above was issued prior to the July 
2005 and September 2005 rating decisions, and thus, was 
timely.

The veteran was issued a letter dated in March 2006 that 
provided notice regarding establishing a disability rating 
and an effective date as required by Dingess.  Although dated 
in March 2006, there is some evidence that the letter was 
issued after the May 2006 statement of the case, and the May 
2006 statement of the case does not note the March 2006 
letter.  This notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
The Board finds, however, that such failure is harmless 
because, as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, VA medical records, and private 
medical records.  The veteran has not been provided a VA 
examination that included an opinion by an examiner regarding 
whether the currently diagnosed sleep apnea was attributable 
to service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, although there is a current diagnosis, there is 
no indication that the disability or persistent or recurrent 
symptoms of the disability may be associated with the 
veteran's service or with another service-connected 
disability.  There is no medical evidence or competent 
opinion suggesting a link to service and the veteran has not 
articulated the basis for his claim for service connection.  
Under these circumstances, the Board finds there is no duty 
to provide a VA examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran filed a claim for service connection in April 
2005.  The veteran did not indicate the basis for his claim.  
That is, the record only contains his claim for service 
connection for sleep apnea but no document from him or his 
representative noting the theory under which the veteran 
asserts his disability is attributable to service.

Review of the service medical records does not reveal any 
diagnosis of sleep apnea.  In the December 1986 report of 
medical history, completed less than a year prior to 
discharge, the veteran noted his ankle disability.  The 
record indicates that the veteran was discharged due to this 
disability.  The veteran marked a history of recent gain or 
loss of weight and frequent trouble sleeping.  No etiology 
for this history is of record.

Post-service medical evidence includes diagnoses of sleep 
apnea.  The earliest dated reference in dated in April 1999.  
In September 1999 treatment record notes that the veteran was 
overweight and suspected of sleep apnea.  Later dated medical 
evidence confirms that the veteran has been diagnosed as 
having sleep apnea.  None of these records discuss the 
veteran's service.

Analysis

The Board finds that service connection for sleep apnea is 
not warranted.  Although the claims file contains medical 
evidence of a current diagnosis of the disability, there is 
no competent evidence suggesting a nexus between a current or 
post-service diagnosis of sleep apnea and any incident of or 
finding recorded during service.  Although service medical 
records document that the veteran reported a history of sleep 
problems and fluctuations in weight, this is not evidence of 
a diagnosis of sleep apnea in service.  The veteran has not 
articulated the basis on which he contends service connected 
is warranted.  

To the extent that the filing for service connection 
constitutes an assertion that the current disability is 
directly attributable to service, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  The veteran's sleep apnea was diagnosed 
based upon clinical and laboratory examinations.  
Accordingly, to the extent that he can be considered to have 
asserted that the disability is directly due to service, this 
opinion does not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In addition, the record is devoid of contemporaneously 
recorded medical evidence of sleep apnea until more than 11 
years after service.  The gap of time of between the alleged 
service and the first medical evidence of disability is, in 
itself, significant and it weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  

After consideration of the record, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for sleep 
apnea must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for sleep apnea is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


